Citation Nr: 1014656	
Decision Date: 04/16/10    Archive Date: 04/29/10

DOCKET NO.  06-36 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to increased evaluation for bilateral hearing 
loss, rated as 50 percent disabling prior to February 3, 
2009, and as 60 percent disabling from that date.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  

The Veteran served on active duty from February 1946 to 
September 1946 and from March 1951 to August 1951.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona that continued a 50 percent rating for bilateral 
hearing loss disability and denied entitlement to a TDIU.  

In February 2009, the Veteran was afforded a hearing at the 
RO before the undersigned Veterans Law Judge.  A transcript 
of that proceeding is of record.

In March 2009, the Board remanded the case for further 
development.  While the case was in remand status, a Decision 
Review Officer issued a decision in January 2010 that 
increased the rating for bilateral hearing loss disability to 
60 percent effective from February 3, 2009, but this did not 
satisfy the Veteran's appeal.  Therefore, the case has been 
returned to the Board for further appellate action.


FINDINGS OF FACT

1.  Prior to February 3, 2009, the Veteran had at worst a 
Level VIII hearing impairment in the right ear and a Level IX 
hearing impairment in the left ear.

2.  From February 3, 2009 the Veteran's bilateral hearing 
loss disability has been manifested by a Level IX hearing 
loss in each ear.

3.  Prior to February 3, 2009 the Veteran did not have one 
service-connected disability rated at 60 percent or more or 
multiple service-connected disabilities of which one was 
rated at 40 percent or more and the combined rating was at 
least 70 percent.

4.  From February 3, 2009 the Veteran has had one service-
connected disability rated at 60 percent, but his service-
connected disabilities are not sufficient by themselves to 
preclude him from obtaining or maintaining any form of 
substantially gainful employment consistent with his 
education and industrial background.

 
CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for 
bilateral hearing loss disability prior to February 3, 2009, 
and a rating in excess of 60 percent from that date are not 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.85, 
Diagnostic Code 6100 (2009).

2.  The criteria for a TDIU are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking higher rating for bilateral hearing 
loss disability is also seeking entitlement to a TDIU.  The 
Board will first discuss certain preliminary matters and will 
then address the legal criteria and the facts of the case at 
hand. 



Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  

In November 2005 the RO sent the Veteran a letter advising 
him of the elements required to establish entitlement to a 
TDIU and to an increased rating for a service-connected 
disability, as well as the respective duties of VA and the 
claimant in obtaining evidence.  The Veteran had ample 
opportunity to respond prior to issuance of the rating 
decision on appeal in January 2006.

The Board also finds VA has complied with its duty to assist 
the Veteran in the development of the claims herein decided.  
In this regard, the Board notes that service treatment 
records (STRs) and VA treatment records were obtained.  The 
Board previously reviewed the file, determined that the VA 
examinations of record were inadequate, and remanded the case 
for the purpose of affording the Veteran an appropriate VA 
examination.  The Veteran was afforded a VA examination in 
May 2009.  The Veteran has not asserted the VA examination 
was inadequate in any way, and the competency of a VA 
examiner is presumed, absent a showing of some evidence to 
the contrary.  Hilkert v. West, 12 Vet. App. 145 (1999).  The 
Board accordingly finds the originating agency has 
substantially complied with the requirement for examination 
articulated in the Board's remand.  Dymant v. West, 13 Vet. 
App. 141, 146-47 (1999). 

Neither the Veteran nor his representative has asserted there 
is any existing evidence that should be obtained before the 
Board adjudicates this appeal, nor is the Board aware of any 
such evidence.  Therefore, the Board is also satisfied that 
the originating agency has complied with VA's duty to assist 
the Veteran in the development of these claims.

The Board will therefore address the merits of the claims.

Evaluation of Hearing Loss Disability

Legal Criteria

Disability ratings for hearing loss disability are derived 
from mechanical application of the rating schedule to the 
numeric designations resulting from audiometric testing.  See 
Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The rating schedule establishes 11 auditory hearing acuity 
levels based upon average puretone thresholds and speech 
discrimination.  See 38 C.F.R. § 4.85.

An examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test.  Examinations will be conducted 
without the use of hearing aids.  38 C.F.R. § 4.85(a).

Table VI, "Numeric Designation of Hearing Impairment Based 
on Puretone Threshold Average and Speech Discrimination," is 
used to determine a Roman numeral designation (I through XI) 
for hearing impairment based on a combination of the percent 
of speech discrimination (horizontal rows) and the puretone 
threshold average (vertical columns).  The Roman numeral 
designation is located at the point where the row and column 
intersect.  38 C.F.R. § 4.85(b).

Table VIa, "Numeric Designation of Hearing Impairment Based 
Only on Puretone Threshold Average," is used to determine a 
Roman numeral designation (I through XI) for hearing 
impairment based only on puretone threshold average.  Table 
VIa is used when the examiner certifies that the use of the 
speech discrimination test is not appropriate due to language 
difficulties, inconsistent speech discrimination scores, 
etc., or when indicated under the provisions of § 4.86.   
38 C.F.R. § 4.85(c).

"Puretone threshold average" as used in Tables VI and VIa 
is the sum of the puretone thresholds at 1000, 2000, 3000 and 
4000 Hertz and divided by four.  This average is used in all 
cases (including those of § 4.86) to determine a Roman 
numeral designation from Tables VI and VIa.  38 C.F.R. 
§ 4.85(d).

Table VII, "Percentage Evaluations of Hearing Impairment," 
is used to determine the percentage evaluation by combining 
the Roman numeral designations for hearing impairment in each 
ear.  The horizontal rows represent the ear having better 
hearing and the vertical columns represent the ear having the 
poorer hearing.  The percentage evaluation is located at the 
point where the row and the column intersect. 38 C.F.R. 
§ 4.85(e).

Provisions for evaluating exceptional patterns of hearing 
impairment are as follows.

(a)  When the puretone thresholds at each of the four 
specified frequencies (1000, 2000, 3000 and 4000 Hertz) is 55 
decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.

(b)  When the puretone thresholds are 30 decibels or less at 
1000 Hertz and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral; the numeral will 
then be elevated to the next higher Roman numeral. Each ear 
will be evaluated separately.  38 C.F.R. § 4.86.

Analysis

The Veteran had a VA audiological evaluation in May 2005.  
His puretone thresholds were as follows:


HERTZ

500
1000
2000
3000
4000
AVG.
RIGHT
N/A
65  
80  
95  
105
86
LEFT
N/A
65  
85  
105  
105  
90

Speech recognition was 84 percent in the right ear and 80 
percent left ear.  The audiologist diagnosed moderate-to-
profound sensorineural hearing loss (SNHL).

Applying the values above to Table VI results in a Level IV 
Roman numeral designation for the right ear and a Level V 
designation in the left ear.  Application of a Level IV and a 
Level V designation to Table VII results in a 10 percent 
rating.  

The readings reported in this evaluation meet the 
requirements for evaluation as an exceptional pattern of 
impairment because all four readings are 55 or more.  
Application of the readings to Table VIa results in a Level 
VIII designation for each ear.  Application of two Level VIII 
designations in Table VII results in a 50 percent rating.

The Veteran also had a VA ear diseases examination in May 
2005, performed by an otolaryngologist.  He reported acoustic 
trauma in service and subsequent muffled hearing that 
returned slowly but never fully recovered.  Thereafter, his 
hearing continued to deteriorate significantly.  Examination 
showed small, healed perforations of both eardrums, left 
worse than right, but was otherwise unremarkable.

Dr. K. Kelly, a private otolaryngologist, submitted a letter 
in July 2005 stating the Veteran had severe bilateral hearing 
loss and the use of hearing aids did little to improve his 
hearing , and talking either person-to-person or on the phone 
was "most difficult" for the Veteran.  Dr. Kelly enclosed 
an audiological evaluation chart dated in July 2005; however, 
the Board may not interpret graphical representations of 
hearing loss.  See Kelly v. Brown, 7 Vet. App. 471, 474 
(1995).

The Veteran was provided new hearing aids by VA in August 
2005.  At a 30-day follow-up in September 2005, the Veteran 
stated he was pleased overall with the service but still had 
difficulty using the telephone when his hearing aids were in 
and had continued frustration with understanding speech when 
there was competing noise coming from behind him.

The Veteran had another VA audiological evaluation in October 
2005 during which his puretone thresholds were as follows:


HERTZ

500
1000
2000
3000
4000
AVG.
RIGHT
N/A
70  
80  
100  
105
89
LEFT
N/A
70  
85  
105  
105  
91

Speech recognition scores were 88 percent right ear and 80 
percent left ear.  The audiologist diagnosed severe-to-
profound bilateral SNHL.

Applying the values above to Table VI results in a Level IV 
designation for the right ear and a Level V designation in 
the left ear.  Application of a Level IV and a Level V 
designations to Table VII results in a 10 percent rating.  

The readings reported in this evaluation meet the 
requirements for evaluation as an exceptional pattern of 
impairment.  Application of the readings to Table VIa results 
in a Level VIII designation for the right ear and a Level IX 
designation for the left ear.  Application of a Level VIII 
and a Level IX designations in Table VII results in a 50 
percent rating.

The Veteran had yet another VA audiological evaluation in 
January 2007 during which his puretone thresholds were as 
follows:


HERTZ

500
1000
2000
3000
4000
AVG.
RIGHT
N/A
70  
80  
100  
105
89
LEFT
N/A
70  
85  
105  
105  
91

Speech recognition scores were 80 percent for the right ear 
and 76 for the left ear.  The audiologist diagnosed severe-
to-profound SNHL bilaterally.

Applying the values above to Table VI results in a Level V 
designation for each ear.  Application of two Level V 
designations to Table VII results in a 20 percent rating.  

The readings reported in this evaluation meet the 
requirements for evaluation as an exceptional pattern of 
impairment.  Application of the readings to Table VIa results 
in a Level VIII designation for the right ear and a Level IX 
designation for the left ear.  Application of Level VIII and 
Level IX designations in Table VII results in a 50 percent 
rating.

In May 2007 a VA audiologist stated the evaluation performed 
in January 2007 represented no significant change from the 
earlier evaluation in October 2005.  The Veteran continued to 
have a documented severe-to-profound bilateral SNHL and 
reported extreme difficulty hearing in noisy situations.  The 
audiologist adjusted the Veteran's hearing aids and noted 
good speech recognition bilaterally.

The Veteran testified before the Board in February 2009 that 
his last job had been to deliver morning newspapers that the 
delivery boy had not delivered; he had a cell phone and a 
radio that would give him the addresses, but he could not 
hear those media and after several weeks he lost the job.  
His representative asserted that the Veteran's friends in 
auto dealerships refused to hire the Veteran because his 
hearing impairment hindered the record keeping associated 
with sales work.  The Veteran's hearing impairment also 
caused strain in social relationships.

The Veteran's most recent VA audiological evaluation was 
performed in June 2009.  His puretone thresholds were as 
follows:


HERTZ

500
1000
2000
3000
4000
AVG.
RIGHT
N/A
75  
85  
105  
105
93
LEFT
N/A
80  
95  
105  
105  
96

Speech recognition scores were 76 percent for the right ear 
and 80 percent for the left ear.  The audiologist diagnosed 
severe-to-profound SNHL bilaterally.  The audiologist 
recorded that the Veteran was not employed and that the 
impact of the disability on his occupational activities as 
"hearing difficulty" and also stated the disability has no 
effect on the Veteran's usual daily activities. 

Applying the values above to Table VI results in a Level V 
Roman numeral designation for each ear.  Application of two 
Level V designations to Table VII results in a 20 percent 
rating.  

The readings reported in this evaluation meet the 
requirements for evaluation as an exceptional pattern of 
impairment.  Application of the readings to Table VIa results 
in a Level IX designation for each ear.  Application of two 
Level IX designations in Table VII results in a 60 percent 
rating.
  
Based on the June 2009 VA audiological evaluation above, a 
Decision Review Officer issued a rating decision in January 
2010 that increased the rating to 60 percent.  The effective 
date for the higher rating was established as February 3, 
2009, because that was the date of the Travel Board hearing 
in which the Veteran had asserted his hearing had become 
worse, rather than the later date of the evaluation in which 
the hearing loss was clinically demonstrated.

VA audiology clinic notes from June 2008 through January 2010 
show recurring visits from the Veteran complaining about his 
VA-provided hearing aids, which were generally found to be in 
good working order and were cleaned and readjusted on site.  
He was changed over to a different make and model of hearing 
aid in June 2009, and he was able to use the telephone with 
hearing aid in place without feedback in the clinical 
environment.  In August 2009 he complained of background 
noise, such as trying to watch television with the air 
conditioner going and was advised of behavior modifications 
that could be helpful.  His hearing aids were readjusted in 
September 2009.  In December 2009 he complained his hearing 
aids were "broken" but it was determined he had used 
hairspray with the hearing aids in place, which clogged them; 
the hearing aids were mailed to the manufacturer for repair, 
and the repaired hearing aids were adjusted in January 2010.    

On review of the evidence above, the Board finds the criteria 
for a rating in excess of 50 percent for the Veteran's 
bilateral hearing loss disability prior to February 3, 2009, 
were not met.  Specifically, the Veteran had at worst a Level 
VIII hearing impairment in one ear and a Level IX hearing 
impairment in the other; this level of impairment is squarely 
within the criteria for the 50 percent rating.

The criteria for the 60 percent rating were not demonstrated 
until the VA evaluation in June 2009; which confirmed the 
Veteran's contention at the Board hearing that his hearing 
loss had increased in severity.

In regard to evaluation from February 2009, the clinical 
evidence of record shows the Veteran's hearing loss 
disability was manifested by puretone hearing threshold of 
Level IX bilaterally, which is squarely within the criteria 
for the currently-assigned 60 percent rating.

VA must consider all favorable lay evidence of record.  38 
USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  
Accordingly, in addition to the medical evidence above the 
Board has considered the lay evidence provided by the Veteran 
in the form of his testimony before the Board and his 
correspondence to VA, in which he generally contends his 
disability should be rated higher than 50 percent disabling.

A layperson is competent to testify in regard to the onset 
and continuity of symptomatology.  Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 
(1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).   
However, the rating schedule for hearing loss is a reasonable 
exercise of the Secretary's rulemaking authority.  Martinak 
v. Nicholson, 21 Vet. App. 447 (2007).  Whereas the Veteran's 
hearing loss has not been shown by medical or lay evidence to 
be worse than that measured during audiological evaluation, 
the lay evidence does not support a claim for ratings higher 
than those currently assigned.

Consideration has been given to assigning a staged rating; 
however, at no during the period under review does the 
disability warrant more than the ratings assigned.  See Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  

The Board has also considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(a).  In determining whether a case should be referred 
for extra-schedular consideration, the Board must compare the 
level of severity and the symptomatology of the claimant's 
disability with the established criteria provided in the 
rating schedule for disability.  If the criteria reasonably 
describe the claimant's disability level and symptomatology, 
then the disability picture is contemplated by the rating 
schedule, the assigned evaluation is therefore adequate, and 
no referral for extra-schedular consideration is required.  
See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

The record reflects the Veteran has not required frequent 
hospitalizations for his hearing loss disability and that the 
manifestations of the disability are not in excess of those 
contemplated by the schedular criteria.  In sum, there is no 
indication in the record that the average industrial 
impairment from the disability would be in excess of that 
contemplated by the assigned evaluations.  Accordingly, the 
Board has concluded that referral of this case for extra-
schedular consideration is not in order.

Entitlement to a TDIU

Legal Criteria

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16.  A finding of 
total disability is appropriate, "when there is present any 
impairment of mind or body which is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.

"Substantially gainful employment" is that employment 
"which is ordinarily followed by the nondisabled to earn 
their livelihood with earnings common to the particular 
occupation in the community where the veteran resides."  
Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  
"Marginal employment shall not be considered substantially 
gainful employment."  38 C.F.R. § 4.16(a).

A total disability rating for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disability if the service-
connected disability is rated at 60 percent or more.  38 
C.F.R. § 4.16(a).

A claim for a total disability rating based upon individual 
unemployability, "presupposes that the rating for the 
[service-connected] condition is less than 100%, and only 
asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider."  Vettese v. Brown, 7 
Vet. App. 31, 34-35 (1994).  In evaluating a veteran's 
employability, consideration may be given to his level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or impairment 
caused by non service-connected disabilities.  38 C.F.R. 
§§ 3.341, 4.16, 4.19.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The central inquiry in a claim for a TDIU is "whether the 
veteran's service-connected disabilities alone are of 
sufficient severity to produce unemployability."  Hatlestad 
v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-
connected disabilities nor advancing age may be considered in 
the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).

The Veteran has service connection for the following 
disabilities: bilateral hearing loss, rated as 50 percent 
disabling prior to February 3, 2009, and as 60 percent 
disabling from that date; and dysthymia, rated as 
noncompensably disabling.  His combined evaluation for 
service-connected disabilities was 50 percent prior to 
February 3, 2009, and 60 percent from that date.

Accordingly, the Veteran did not meet the minimum schedular 
criteria for a TDIU until February 3, 2009.

With respect to whether the service-connected disabilities 
are sufficient by themselves to render the Veteran 
unemployable, the Board notes that the Veteran has the 
following ongoing nonservice-connected medical disorders, as 
documented in his VA treatment records:  insulin-dependent 
type II diabetes mellitus, hypertension, 
hypercholesterolemia, hyperlipidemia, ischemic heart disease 
and congestive heart failure status post coronary artery 
bypass graft (CABG) surgery, low back pain, degenerative 
joint disease (DJD) of the knees, benign prostate 
hypertrophy, plantar fasciitis, and exertional dyspnea.

A June 2005 letter from the Arizona Republic newspaper states 
the Veteran had been employed by that firm from April through 
May 2003 as circulation field support representative.  The 
letter from the Arizona Republic included documentation 
showing the Veteran had a Bachelor of Science degree in 
education and had special training as a real estate agent, 
private pilot, cosmetologist and shop owner, and was 
proficient in computer software.  

A June 2005 VA note states the Veteran had recently been 
hospitalized for a urinary tract infection and now wanted his 
VA physician to generate a note documenting why the Veteran 
was medically unemployable.  The VA physician noted the 
Veteran's medication regimen for the nonservice-connected 
disabilities notes above and stated that in light of the 
multiple medication problems the Veteran was unable to work.

A July 2005 VA treatment note shows the Veteran sent a letter 
complaining that the above-cited note in June 2005 had missed 
the point, i.e.: with all the other medical problems the 
Veteran was having, being deaf made it impossible to get work 
because he could not hear on the phone or the hand-held 
radio; if the letter was revised the Veteran would be better 
able to claim "his benefits."  However, the VA physician 
declined to revise the June 2005 note.

The Veteran submitted his formal claim for a TDIU in July 
2005.  He explained therein that he had lost his newspaper 
job because he could not hear addresses on the hand-held 
radios.  In subsequent correspondence to VA, he elaborated 
that he had been responsible for replacing missed newspaper 
deliveries but had to quit that position because he could not 
hear the hand-held radios.

In July 2005 VA received a letter from Mr. B. [redacted], stating 
that the Veteran had worked at the distribution center for 
Phoenix Paper Corporation from April through May 2003 but 
during that period had frequent trouble understanding what 
was being said on the telephone or radios and had to be 
helped out by his co-workers.  After five weeks the Veteran 
decided to quit because he could not do the job properly.

Dr. K. Kelly, a private otolaryngologist, submitted a letter 
in July 2005 stating the Veteran had severe bilateral hearing 
loss and the use of hearing aids did little to improve his 
hearing , and talking either person-to-person or on the phone 
was "most difficult" for the Veteran.  Dr. Kelly stated the 
hearing loss was bad enough to render the Veteran 
unemployable.  

Dr. Kelly submitted another letter in August 2005 in which he 
stated the Veteran's hearing had significantly deteriorated 
since an earlier audiogram in 1999 and new hearing aids would 
be appropriate; however, even with better hearing aids the 
Veteran would be severely impaired and his chances of 
maintaining employment were very slim.
  
In September 2007 the Veteran submitted to VA the business 
cards of three businesses (one used car dealer and two 
transmission services) that he asserted had refused to employ 
him due to his hearing impairment.

The Veteran testified before the Board in February 2009 that 
his last job had been to deliver morning newspapers that the 
delivery boy had not delivered; he had a cell phone and a 
radio that would give him the addresses, but he could not 
hear those media and after several weeks he lost the job.  
Since he lost that job he had not formally attempted to 
obtain employment, but tried to find employment by word-of-
mouth.  His representative asserted that the Veteran's 
friends in auto dealerships refused to hire the Veteran 
because his hearing impairment hindered the record keeping 
associated with sales work.  

The Veteran's most recent VA audiological evaluation was 
performed in June 2009.  The examiner, a Doctor of Audiology 
(Au.D.) and assistant chief of the Audiology and Speech 
Pathology Clinic, stated in an addendum opinion that the 
hearing loss in and of itself would not preclude the Veteran 
from being employed, although an environment with reduced 
background noise may be beneficial.

On review of the evidence above, the Board notes that medical 
opinion regarding the Veteran's employability is 
inconsistent.  Specifically, private otolaryngologist Dr. 
Kelly stated in July 2005 that the Veteran's hearing loss 
rendered him unemployable, restated in August 2005 to say 
that the hearing loss rendered the Veteran's chances for 
employment as "very slim."  Conversely, the VA audiologist 
in June 2009 stated the hearing loss, alone, would not 
preclude employment.  Finally, the Veteran's VA physician 
stated in July 2005 that the Veteran was rendered 
unemployable due to the nonservice-connected disorders, and 
subsequently declined to change that opinion despite the 
Veteran's request that she do so.

It is the Board's duty to assess the credibility and 
probative value of evidence, and, provided that it offers an 
adequate statement of reasons or bases, the Board may favor 
one medical opinion over another.  Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  As true with any piece of evidence, 
the credibility and weight to be assigned to these opinions 
are within the province of the Board as adjudicators.  
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

In this case, the Board finds the opinion of the VA 
audiologist to be more probative than that of Dr. Kelly.  The 
Board notes in this regard that the opinion of the VA 
audiologist is consistent with other medical evidence of 
record in the form of the Veteran's VA physician, while the 
opinion of Dr. Kelly is an isolated opinion inconsistent with 
the other evidence of record.

The Board has also considered the Veteran's assertions that 
he lost his last job due to his hearing loss and has been 
unable to find subsequent employment for the same reason, and 
finds those assertions to be unpersuasive.  The letter 
submitted by the Veteran's former employer does not show he 
was involuntarily terminated, and the letter from Mr. [redacted] 
states the Veteran chose to cease work of his own volition.  
The Veteran submitted business cards from firms he asserted 
had rejected him from employment, but he testified before the 
Board that in fact he had pursued employment by "word of 
mouth" rather than formal application.  Thus, the Veteran's 
account is internally inconsistent as well as inconsistent 
with the opinions of the VA audiologist and the attending VA 
physician.

For the reasons stated above the Board concludes the 
preponderance of the evidence establishes that the Veteran's 
service-connected disabilities are not sufficient by 
themselves to render him unable to obtain or maintain 
substantially gainful employment.  Accordingly, this claim 
must be denied.


ORDER

Entitlement to a rating for bilateral hearing loss disability 
in excess of 50 percent prior to February 3, 2009, and in 
excess of 60 percent from that date is denied.

Entitlement to a TDIU is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


